Citation Nr: 0727301	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-16 711	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for depression, claimed 
as secondary to the service-connected degenerative disc 
disease of the lumbar spine.  

2. Entitlement to a rating higher than 20 percent for 
degenerative disc disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1943 to November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied a compensable rating for 
residuals of a back injury.  While on appeal, in a February 
2005 rating decision, the RO increased the rating to 20 
percent and recharacterized the disability as degenerative 
disc disease of the lumbar spine.  The veteran continued his 
appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In May 2006, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is associated with the claims file.  At the hearing and on 
the record, the Board, on its own motion, advanced the 
veteran's case on the docket due to the veteran's advanced 
age.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c).

In July 2006, the Board remanded the case to the RO for 
additional development.  As the requested development has 
been completed, no further action to ensure compliance with 
the remand directives is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The claim of service connection for depression is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

Degenerative disc disease of the lumbar spine is manifested 
by severe limitation of motion with pain, weakness, and 
fatigability (forward flexion to 20 degrees, extension to 0 
degrees (neutral), right and left lateral flexion to 10 
degrees, and right and left rotation to 10 degrees) and 
severe degenerative disc disease without evidence of nerve 
root impingement or radiculopathy in the lower extremities; 
there was no objective evidence of a neurologic deficit 
except weakness in the lower extremities attributed to a 
muscle atrophy from lack of use and not the spinal condition, 
and no incapacitating episodes having a total duration of at 
least four weeks during a period of 12 months.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for degenerative disc 
disease of the lumbar spine have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5010, 5292, 5293 (effective on September 23, 
2002) and Diagnostic Codes 5242, 5243 (effective on September 
26, 2003).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in July 2006.  The notice advised the veteran of what 
was required to prevail on his claim for a higher rating for 
his lumbar spine disability; what specifically VA had done 
and would do to assist in the claim; and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

The veteran was also asked to submit any evidence in his 
possession that pertained to the claim, and was furnished 
notice as to the degree of disability and effective date of 
the disability.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 
additional argument and evidence.  The claim was also 
readjudicated following substantial content-complying notice 
as evidenced by the supplemental statement of the case in 
January 2007.  

As the timing error did not affect the essential fairness of 
the adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing before the undersigned Veterans 
Law Judge in July 2006.  The RO has obtained the veteran's VA 
treatment records.  The veteran has not identified any other 
relevant evidence, to include private medical records, for 
the RO to obtain on his behalf for consideration in his 
appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in March 2003 and 
August 2006, specifically to evaluate the nature and severity 
of his current lumbar spine disability.  The veteran has not 
contended - nor is there any record in the file to show - 
that there has been a material change in the disability since 
the August 2006 examination to warrant a reexamination. 
38 C.F.R. § 3.327(a).  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is the 
more recent evidence, however, that is of primary concern 
because it provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The veteran's service-connected degenerative disc disease of 
the lumbar spine is currently rated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 26, 2003).  

The veteran filed his claim for a higher rating in December 
2002, and during the period considered in his appeal, the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 26, 2003.  When the 
rating criteria are amended during the course of the appeal, 
the Board considers both the old and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 3-2000.  

In this case, the pertinent medical evidence consists of VA 
examinations conducted in March 2003 and August 2006, and VA 
outpatient treatment records.  

Criteria effective on September 23, 2002

After careful review, the Board finds that, under the 
evaluation criteria effective on September 23, 2002, the 
evidence supports the veteran's claim for a 40 percent 
rating, and no higher, for the degenerative disc disease of 
the lumbar spine.  

Under the rating criteria for evaluating arthritis due to 
trauma under 38 C.F.R. § 4.71a, Diagnostic Code 5010, such is 
substantiated by X-ray findings and rated as degenerative 
arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002), degenerative arthritis established by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In this case, lumbar spine X-rays showed multi-level 
degenerative changes and posterior and anterior osteophytes 
in March 2003, narrowing of the intervertebral spaces in 
September 2005, and considerable degenerative change with 
osteophytes and generalized narrowing of the intervertebral 
spaces in August 2006.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), for 
evaluation of limitation of motion of the lumbar spine, 
moderate limitation of motion warrants a 20 percent rating 
and severe limitation of motion warrants a maximum 40 percent 
rating.  The Board finds that the objective evidence 
demonstrates severe restriction in motion due to the 
veteran's lumbar spine disability.  

For example, at the time of a March 2003 VA examination, 
forward flexion was to 40 degrees, extension to 0 degrees, 
and lateral flexion to 10 degrees.  At the time of an August 
2006 VA examination, forward flexion was to 20 degrees, 
extension was to 0 degrees (neutral), right and left lateral 
flexion was to 10 degrees, and right and left rotation was to 
10 degrees.  VA outpatient records do not show that range of 
motion studies were performed.  Thus, the veteran meets the 
criteria for a maximum 40 percent rating under Code 5292.  
Where a veteran is in receipt of the maximum rating for 
limitation of motion of a joint, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59; and DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that consideration must be given to 
functional loss due to pain, as well as to weakened movement, 
excess fatigability, etc., in addition to any limitation of 
motion), do not apply.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).  

The criteria for rating intervertebral disc syndrome were 
revised, effective on September 23, 2002.  Under these 
criteria, intervertebral disc syndrome is to be rated based 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 the 
separate ratings for chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months warrants a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

For purposes of a rating under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

With respect to the rating criteria based on incapacitating 
episodes, VA medical records do not show that a physician has 
prescribed the veteran bed rest for his low back condition at 
any time.  The VA examiner in August 2006 has noted in that 
regard that a "frequency in the length of incapacitating  
episodes varies from day to day" with the veteran, and that 
a physician's treatment or prescription for bed rest was 
"inappropriate."  He further stated that the veteran did 
not require a physician to write him out a letter to stay in 
bed if he was unable to get around, and that the veteran 
probably did have significant episodes to the point where he 
was "extremely sedate" due to stiffness and pain in the 
back.  In view of these statements, the Board is unable to 
conclude that the veteran's degenerative disc disease is 
marked by incapacitating episodes having a total duration of 
at least four weeks during a 12-month period to warrant a 
higher rating.  

Furthermore, a higher rating would not result after combining 
the separate evaluations of the chronic orthopedic and 
neurologic manifestations of the veteran's degenerative disc 
disease.  His chronic orthopedic manifestations are 40 
percent disabling under Diagnostic Codes 5010 and 5292, as 
previously discussed.  In regard to chronic neurologic 
manifestations of the degenerative disc disease of the low 
back, the veteran exhibited the following at the time of the 
March 2003 VA examination:  physiologic and symmetric 
reflexes and sensation, some strength deficit diffusely, and 
straight leg raising that produced knee pain bilaterally.  At 
the time of the August 2006 VA examination, the veteran 
reported that he had no radiation of pain to the lower 
extremities and no neurological symptoms in the lower 
extremities.  Neurological findings were as follows:  mild 
muscle atrophy of the quadriceps and hamstrings due to lack 
of exercise and not a spinal condition, no indication of 
lower extremity radiculopathy, no sensory deprivation in the 
lower extremities, weakness of the quadriceps and hamstring 
muscles bilaterally due to muscle atrophy and lack of use 
(not from a spinal condition), normal and equal deep tendon 
reflexes of the patellae and Achilles tendon, and negative 
straight leg raising bilaterally.  The examiner commented 
that the veteran did not have any neurological compromise due 
to osteoarthritis of the spine and no indication of 
radiculopathy or nerve root impingement in the lower 
extremities.  Further, there were no indications of bowel, 
bladder, or sexual dysfunction.  

Given the absence of objective findings of chronic neurologic 
deficiency associated with the low back condition, the Board 
finds no basis upon which to assign a higher rating due to 
neurologic manifestations in each lower extremity as a result 
of degenerative disc disease of the lumbar spine.  It is 
noted also that any pain associated with the low back 
condition has already been evaluated under chronic orthopedic 
manifestations, and to separately rate pain as a neurologic 
manifestation would violate the rule against pyramiding.  See 
38 C.F.R. § 4.14.  In sum, a rating higher than 40 percent is 
not in order under the version of Diagnostic Code 5293 
effective on September 23, 2002.  

Criteria effective on September 26, 2003

The revised criteria effective on September 26, 2003 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.  

Effective September 26, 2003, the criteria for rating 
degenerative arthritis of the spine were revised.  Under 
revised or current version, the criteria for the next higher 
rating, 40 percent, are forward flexion of the thoracolumbar 
spine to 30 degrees or less; or where there is favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (effective September 26, 2003). 

Effective September 26, 2003, the criteria for evaluating 
degenerative arthritis of the spine were revised (the 
evaluation criteria for degenerative arthritis under Code 
5003 were not revised though).  Under the revised or current 
version, a 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted where forward flexion of the 
thoracolumbar spine is 30 degrees or less; or where there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted where there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(effective September 26, 2003). 

The revised or current criteria under the General Rating 
Formula for Diseases and Injuries of the Spine have 
accompanying notes, of which the pertinent ones are as 
summarized as follows.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are evaluated separately, under an 
appropriate diagnostic code.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension. 
 
After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings 
show that the veteran's lumbar spine condition is manifested 
by forward flexion of 30 degrees or less.  Thus, a 40 percent 
rating is in order under Code 5242.  However, there is no 
objective evidence of unfavorable ankylosis of the entire 
thoracolumbar spine, for a higher rating of 50 percent.  
Clinical testing by VA examiners, as discussed in previous 
section herein above, show that the veteran's range of motion 
of the lumbar spine is currently limited to a severe degree, 
but that it is not so limited as to equate to unfavorable 
ankylosis as would be required for a rating in excess of 40 
percent under the revised Code 5242.  The VA examiner in 
August 2006 did note that the veteran was slightly bent over 
into about a 5 degree forward flexion when he walked and 
stood, because this was the most comfortable for him; 
however, there was no objective evidence that the veteran's 
lumbar spine was ankylosed.  

As noted, the revised Code 5242 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that the 
motion of his entire thoracolumbar spine would be equivalent 
to unfavorable ankylosis for a rating in excess of 40 percent 
under the revised Code 5242.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
previously, painful motion was taken into account on the 
range of motion studies, particularly during the most recent 
VA examination in August 2006.  
Further, on that examination, it was noted that flare-ups 
were not a concern because the veteran's condition was the 
same on a daily basis, without much improvement or worsening.  

As explained above, the Board finds that assignment of a 
separate rating for neurologic manifestations of the lumbar 
spine disability is not in order. 

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating.  

The old rating criteria, as applied to the facts of this 
case, have been discussed and considered.  The revised or 
current rating formula consists essentially of the criteria 
for rating intervertebral disc syndrome that were revised 
effective on September 23, 2002.  As previously discussed and 
considered, the medical evidence of record does not contain 
objective findings of incapacitating episodes having a total 
duration of at least four weeks during a 12-month period, 
since the effective date of the regulatory revisions 
pertaining to intervertebral disc syndrome.  Therefore, a 
higher rating is not warranted under the revised or current 
Diagnostic Code 5243, as it pertains to incapacitating 
episodes.  

For the reasons expressed, the Board finds that the current 
medical evidence shows that the veteran meets the criteria 
for a 40 percent rating, and no higher, for degenerative disc 
disease of the lumbar spine, under both old rating criteria 
and rating criteria revised effective in September 26, 2003.


ORDER

A 40 percent rating for the service-connected degenerative 
disc disease of the lumbar spine is granted, subject to the 
law and regulations, governing the award of a monetary 
benefit. 

REMAND

By rating decision in October 2006, the RO denied service 
connection for depression, claimed as secondary to the 
service-connected degenerative disc disease of the lumbar 
spine.  In a statement received by the RO in December 2006, 
the veteran expressed his disagreement with and his desire to 
appeal the decision .  

When there has been an adjudication by the RO and a timely 
notice of disagreement has been filed, a statement of the 
case addressing the issue must be furnished to the veteran.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this matter is remanded to the RO for the 
following:

Furnish the veteran a statement of the 
case on the claim of service connection 
for depression, claimed as secondary to 
the service-connected degenerative disc 
disease of the lumbar spine.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


